UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR ( )TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-22193 (Exact name of registrant as specified in its charter) DELAWARE 33-0743196 (State or other jurisdiction of incorporation or organization) (I.R.S Employer Identification No.) 17, SUITE 1200, IRVINE, CALIFORNIA 92614 (Address of principal executive offices and zip code) (949) 864-8000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ] No [_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] Smaller reporting company [] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes [ ] No [X] The number of shares outstanding of the registrant's common stock as of May 9, 2014 was 17,224,977. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES FORM 10-Q INDEX FOR THE QUARTER ENDED MARCH 31, 2014 PART I - FINANCIAL INFORMATION Item 1-Financial Statements Consolidated Statements of Financial Condition: At March 31, 2014 (unaudited), December 31, 2013 (audited) and March 31, 2013 (unaudited) Consolidated Statements of Operations: For the three months ended March 31, 2014 and 2013 (unaudited) Consolidated Statements of Comprehensive Income:For the three months ended March 31, 2014 and 2013 (unaudited) Consolidated Statements of Stockholders’ Equity: For the three months ended March 31, 2014 and 2013 (unaudited) Consolidated Statements of Cash Flows: For the three months ended March 31, 2014 and 2013 (unaudited) Notes to Consolidated Financial Statements (unaudited) Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations Item 3 -Quantitative and Qualitative Disclosures About Market Risk Item 4 -Controls and Procedures PART II - OTHER INFORMATION Item 1 -Legal Proceedings Item 1A - Risk Factors Item 2 -Unregistered Sales of Equity Securities and Use of Proceeds Item 3 -Defaults Upon Senior Securities Item 4 -Mine Safety Disclosures Item 5 -Other Information Item 6 -Exhibits PART I - FINANCIAL INFORMATION Item 1.Financial Statements PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (dollars in thousands, except share data) ASSETS March 31, 2014 December 31, 2013 March 31, 2013 (Unaudited) (Audited) (Unaudited) Cash and due from banks $ $ $ Federal funds sold 26 27 Cash and cash equivalents Investment securities available for sale FHLB/FRB/Other stock, at cost Loans held for sale, net - Loans held for investment Allowance for loan losses ) ) ) Loans held for investment, net Accrued interest receivable Other real estate owned Premises and equipment Deferred income taxes Bank owned life insurance Intangible assets Goodwill Other assets TOTAL ASSETS $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES: Deposit accounts: Noninterest bearing $ $ $ Interest bearing Total deposits FHLB advances and other borrowings Subordinated debentures Accrued expenses and other liabilities TOTAL LIABILITIES STOCKHOLDERS’ EQUITY: Common stock, $.01 par value; 25,000,000 shares authorized; 17,224,977 shares at March 31, 2014, 16,656,279 shares at December 31, 2013, and 15,437,531 shares at March 31, 2013 issued and outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss), net of tax (benefit) of ($757) at March 31, 2014, ($2,152) at December 31, 2013, and $1,095 at March 31, 2013 ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ $ Accompanying notes are an integral part of these consolidated financial statements. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (dollars in thousands, except per share data) (unaudited) Three Months Ended March 31, 2014 March 31, 2013 INTEREST INCOME Loans $ $ Investment securities and other interest-earning assets Total interest income INTEREST EXPENSE Deposits FHLB advances and other borrowings Subordinated debentures 75 77 Total interest expense NET INTEREST INCOME BEFORE PROVISION FOR LOAN LOSSES PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Loan servicing fees Deposit fees Net gain from sales of loans Net gain from sales of investment securities 62 - Other-than-temporary impairment recovery (loss) on investment securities, net 13 ) Other income Total noninterest income NONINTEREST EXPENSE Compensation and benefits Premises and occupancy Data processing and communications Other real estate owned operations, net 13 37 FDIC insurance premiums Legal, audit and professional expense Marketing expense Office and postage expense Loan expense Deposit expense Merger related expense Other expense Total noninterest expense NET INCOME BEFORE INCOME TAX INCOME TAX NET INCOME $ $ EARNINGS PER SHARE Basic $ $ Diluted $ $ WEIGHTED AVERAGE SHARES OUTSTANDING Basic Diluted Accompanying notes are an integral part of these consolidated financial statements. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (dollars in thousands) (unaudited) Three MonthsEnded March 31, Net income $ $ Other comprehensive income (loss), net of tax (benefit): Unrealized holding gains on securities arising during the period, net of income taxes (1) Reclassification adjustment for net gain on sale of securities included in net income, net of income taxes (2) ) - Net unrealized gain on securities, net of income taxes Comprehensive income $ $ (1) Income taxes on the unrealized gains on securities was $1.4 million for the first quarter of 2014 and $323,000 for the first quarter of 2013. (2) Income taxes on the reclassification adjustment for net gain on sale of securities included in net income was $26,000 for the first quarter of 2014. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2 (dollars in thousands) (unaudited) Common Stock Shares Common Stock Additional Paid-in Capital Accumulated Retained Earnings Accumulated Other Comprehensive Income Total Stockholders’ Equity Balance at December 31, 2013 $ ) $ Net income Other comprehensive income Share-based compensation expense Common stock repurchased and retired ) - ) ) Common stock issued 6 Stock options exercised - Balance at March 31, 2014 $ ) $ Balance at December 31, 2012 $ Net income Other comprehensive income Share-based compensation expense Common stock repurchased and retired ) - ) ) Common stock issued 17 Stock options exercised - 10 10 Balance at March 31, 2013 $ Accompanying notes are an integral part of these consolidated financial statements. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to net income: Depreciation and amortization expense Provision for loan losses Share-based compensation expense Loss on sale and disposal of premises and equipment 23 - Loss on sale of other real estate owned 11 3 Amortization of premium/discounts on securities held for sale, net Amortization of loan mark-to-market discount from FDIC transaction ) ) Gain on sale of investment securities available for sale ) - (Recoveries) other-than-temporary impairment loss on investment securities, net ) 30 Gain on sale of loans held for investment ) ) Recoveries on loans 37 Principal payments from loans held for sale 31 38 Loss on loans held for sale - Deferred income tax provision ) - Change in accrued expenses and other liabilities, net ) ) Income from bank owned life insurance, net ) ) Change in accrued interest receivable and other assets, net ) ) Net cash provided by operating activities ) 38 CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from sale and principal payments on loans held for investment Net change in undisbursed loan funds Purchase and origination of loans held for investment ) ) Proceeds from sale of other real estate owned Principal payments on securities available for sale Purchase of securities available for sale ) - Proceeds from sale or maturity of securities available for sale - Investment in Bank Own Life Insurance ) - Purchases of premises and equipment ) ) Purchase of Federal Reserve Bank stock (6
